medix.resources, inc. Connecting the world of healthcare News Release INVESTOR RELATIONS - CONTACTS: Gary Smith gsmith@cymedix.com 212/697-2509 - Phone 212/681-9817 - Fax MEDIX RESOURCES DIVESTS NON-CORE WEBSITE DEVELOPMENT AND HOSTING BUSINESS, REALIZING COST SAVINGS NEW YORK, March 26, 2001 - Medix Resources, Inc. (AMEX: MXR) today announced that it will divest its website development and hosting business which to date has been marketed and administered under the subsidiary name Automated Design Concepts. Company officials explained that this decision was taken in part as a cost savings measure, and in part to focus the Company's technology and human resources entirely on its core businessproviding Internet based connectivity to the healthcare community and related transaction services. John R. Prufeta, President and CEO, stated "From inception, this business line was an ancillary activity and one which we inherited through a subsidiary acquisition. Our exit of this business will produce important cost savings in the near-term, and is in the long-term best interest of the Company. This will allow us to focus all our attention and resourceshuman and financialon the development and deployment of our core Cymedix(R)technology and our related transaction suite. Inevitably and regrettably, this decision means the elimination of certain staff positions, 7 to be precise. We are grateful to those employees who are leaving the company in this process and we thank them for their professional contributions to Medix." Mr. Prufeta went on to explain, "In parallel with this decision, we have also eliminated 5 other administrative and support positions, 2 in deployment, and 1 sales position in the Company which were deemed to be non-essential to our strategic objectives at this time. Staff reduction is always difficult, however these actions were necessary to conserve cash at a critical stage in the Company's financial life. I wish to emphasize that these affected positions were identified and reviewed with great care and in no cases weaken our capabilities in our core business. Indeed, in 2 cases we are able to redeploy the affected employees into our technology development and deployment departments, producing a net increase in the staff dedicated to these functions and actually adding strength to our technology delivery capabilities. Net of redeployments, the reduction in staff is 13 (11 full-time employees and 2 part-time).
